Exhibit 4.70(b) SCHEDULES These Schedules are made and delivered pursuant to that certain Purchase and Sale Agreement (the “Agreement”), dated November 12, 2013 by and among Aegean Marine Petroleum Network Inc., a corporation organized under the Laws of the Republic of the Marshall Islands, Aegean Bunkering (USA) LLC, a limited liability company organized under the Laws of the State of Delaware (“Purchaser”), and Hess Corporation, a corporation organized under the Laws of the State of Delaware (“Seller”). Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the Agreement. Any matters disclosed pursuant to any Schedule included herein shall be deemed disclosed for purposes of any other Schedule to the extent the applicability of the disclosure to such other Schedule is reasonably apparent on the face of such disclosure. Accordingly, any captions, numbering or references herein to sections of the Agreement are for convenience only and, except as otherwise discussed above or unless the Agreement provides otherwise, do not in any way limit, and shall not be regarded as limiting, the disclosure concerning such numbered or referred to sections of the Agreement. Each reference to a contract, list, instrument or other matter listed in these Schedules shall be deemed to incorporate herein such referenced item and the terms thereof. Where any representation or warranty contained in the Agreement is limited or qualified by the materiality of the matters to which the representation or warranty is given, the inclusion of any matter in these Schedules does not constitute a determination by Seller that any such matter is material. The disclosure of any matter listed in these Schedules is not intended, and shall not be construed, as an admission of liability or to imply that such amount, or higher or lower amounts, or the item so included or other items, are or are not material, and no Person shall use the fact of the setting forth of any such amount or the inclusion of any such item in any dispute or controversy as to whether any obligation, item or matter not described herein or included in these Schedules is or is not material. 1 Schedule 1: Assumed Contracts 1. Marine Fuels Term Contract (Vessel to Vessel or Terminal Port to Vessel), dated as of July 1, 2012, between Seller and Royal Caribbean Cruises Ltd. 2. Marine Fuels Term Contract (Vessel to Vessel or Terminal Port to Vessel), dated as of September 7, 2012, between Seller and Carnival Corporation and Carnival plc 3. Storage Agreement, dated as of June 28, 2010, between Seller and Sunoco, Inc. (R&M) (subsequently assigned to Philadelphia Energy Solutions Refining and Marketing LLC) 4. Storage and Discharge Agreement, dated as of December 14, 2011, between Seller and Vane Line Bunkering, Inc. 5. Storage and Discharge Agreement, dated as of April 23, 2013, between Seller and Vane Line Bunkering, Inc. 6. Charter, dated as of November 15, 2005, between Seller and Moran Tank Barge Company, a division of Moran Towing and Transportation, Inc. (as amended pursuant to the Agreement and First Amendment, dated January 9, 2013, and extended pursuant to the email agreement dated June 4, 2013 2 Schedule 2: Business Employees Name Title 1. Salvatore Drago Director Fuels & Bunker Marketing 2. Chris Roberts Marketing Manager 3. Esteban Munoz Hakspiel Cargo Operations 4. Frank Flizack Bunker Operations 5. Christine Marzullo Sales Associate 3 Schedule 3: Terminals Terminal Location 1. Baltimore Baltimore, Maryland 2. Bayonne Bayonne, New Jersey 3. Pennsauken Pennsauken, New Jersey 4. Brooklyn Brooklyn, New York 5. Charleston Charleston, South Carolina 6. Chesapeake Chesapeake, Virginia 4 Schedule 4:Knowledge of Seller 1.Darius Sweet 2.JohnFitzgerald 3.Salvatore Drago 4.Frank Flizack 5 Schedule 5: Consents and Approvals 1. Storage Agreement, dated as of June 28, 2010, between Seller and Sunoco, Inc. (R&M) 2. Storage and Discharge Agreement, dated as of December 14, 2011, between Seller and Vane Line Bunkering, Inc. 3. Storage and Discharge Agreement, dated as of April 23, 2013, between Seller and Vane Line Bunkering, Inc. 4. Charter, dated as of November 15, 2005, between Seller and Moran Tank Barge Company, a division of Moran Towing and Transportation, Inc. (as amended pursuant to the Agreement and First Amendment, dated January 9, 2013, and extended pursuant to the email agreement dated June 4, 2013 6 Schedule 6: Employee Benefit Plans 1. Hess Corporation Employees’ Pension Plan 2. Hess Corporation Employees’ Savings Plan 3. Hess Corporation Pension Restoration Plan (effective January 1, 2005) 4. Hess Corporation 409A Deferred Compensation Plan (effective January 1, 2005) 5. Hess Corporation Health and Welfare Plan for Non-Hourly Employees, including 6. Sickness and Injury Pay Plan (effective January 1, 2013) 7. The Cash Bonus Plan (effective January 1, 2013) 8. Hess Corporation 2008 Long-Term Incentive Plan (and the restricted stock award agreements and performance shares aware agreements thereunder) 9. Education Assistance Policy (effective January 1, 2013) Employee Referral Award (effective January 3, 2012) Recognition Awards (effective January 1, 2013) Service Recognition Program (November 8, 2006) Hess Corporation Severance Pay Plan Hess Corporation Enhanced Severance Program Paid vacation, paid holidays, paid bereavement leave, paid jury duty and witness leave (each effective January 1, 2013) 7 Schedule 7: Business Employee Information Business Employee Name Base Salary Years of Service Vacation in Weeks Vacation Days Unused (as of Nov 1, Monthly Accrual Vacation Days Owed (as of Nov 30, Salvatore Drago $ 5 8 6 Christopher Roberts $ 5 9 7 Esteban Munoz Hakspiel $ 4 4 2 Frank Flizack $ 3 15 14 Christine Marzullo $ 5 12 10 Description of Seller’s Vacation Policies in respect of Accrued Vacation Entitlements: See attached. 8 HUMAN RESOURCES POLICY Policy: Vacation Effective Date: 01/03/2012 Section: Leaves/Holidays/Vacation Supersedes: 11/03/2009 Scope: All U.S. Employees except those covered by collective bargaining agreements and Retail hourly For further Information contact: Human Resources Purpose Vacation time is important to the overall well being of employees and their families. It is also part of each employee's total compensation package. Vacation Allowance Employees: Starting work on or before March 15 each year may take full vacation allowance. Starting work after March 15 will receive a pro-rated vacation allowance calculated by dividing the number of full months remaining in the year by 12 and multiplying the resulting fraction by vacation eligibility. Employees in Hourly Positions: Years of credited service Weeks of vacation 1 through 4 2 5 through 9 3 10 through 19 4 20 and over 5 Hourly employees in E&P receive three weeks vacation in the first through ninth year of credited service. Employees in Exempt & Salaried Non-Exempt Positions: Years of credited service Weeks of vacation 1 through 9 3 10 through 19 4 20 and over 5 Vacation allowance for employees in exempt positions only is credited based on length of relevant professional experience and continuous service. The allowance is based on the number of full years credited for relevant professional experience and/or company continuous services as of the anniversary date in the current year. The determination of relevant professional experience will be made by the Company at the time of employment. Hess Corporation Human Resources policies are subject to modification or revision in part or in their entirety to reflect changes in conditions subsequent to the effective date of the policy. Modifications or revisions will be made as soon as administratively feasible but will not delay the impact of any such changes. HUMAN RESOURCES POLICY Vacation allowance for employees on jury duty, receiving sickness and injury pay, or on leave of absence is defined in policies governing each of these circumstances. Vacation Scheduling Employee submits vacation schedule in advance for the year to their Supervisor or Manager Department managers approve vacation requests, considering both employee preferences and operating needs Exempt employees may not take vacation in partial days Holidays falling within vacation schedules are treated as holiday benefits, not vacation If work requires, up to one week of unused vacation time may be carried forward from one calendar year to the next with written approval from the delegated senior officer Payroll must be notified in writing of each approved carryover before December 31 each year Unused vacation that is not postponed as stated above is forfeited Department managers must track all vacation days for executive and exempt employees Compensation Vacation pay is based on regular straight time base pay. Overtime, incentive bonuses, shift differentials and other premium pay is not included. When an employee ends employment, vacation payment rules vary with conditions: Six months continuous service qualifies an employee for vacation allowance Employees resigning or who are terminated involuntarily are paid a vacation allowance for accrued, unused vacation time based on the number of years services Accrued vacation allowance is calculated by dividing the number of full months worked since the beginning of the year by 12 and multiplying the resulting fraction by vacation eligibility. The vacation allowance will be equal to the accrued vacation less vacation used. If an employee has taken more vacation than accrued allowance when employment ends; the overpaid amount is deducted from final pay. The termination date for employees resigning while on vacation is the last day worked Hess Corporation Human Resources policies are subject to modification or revision in part or in their entirety to reflect changes in conditions subsequent to the effective date of the policy. Modifications or revisions will be made as soon as administratively feasible but will not delay the impact of any such changes. HUMAN RESOURCES POLICY Unused vacation payments to terminating employees do not extend their service time beyond the last day worked The vacation allowance for employees who die or retire is equal to the number of days eligible as of employee's current year anniversary date less any vacation already taken. There is no pro-ration of vacation allowance. Related Policies, Procedures and/or Forms None Hess Corporation Human Resources policies are subject to modification or revision in part or in their entirety to reflect changes in conditions subsequent to the effective date of the policy. Modifications or revisions will be made as soon as administratively feasible but will not delay the impact of any such changes. Schedule 8: Hess Corporation 2010-2012 Bunker Sales, Margin See attached. 9 Hess Corporation 2010 - 2012 Bunker Sales, Margins $ / bbl $MM $ / bbl $MM $ / bbl $MM (A) (B) (C) (D) (E) (F) Base Case 1 Memo: Sales (MB/D) 2 Memo: # of Customers 3 Revenue $ 4 Cost of Sales ) 5 Gross Margin 6 Terminaling (storage/bbl sold) 7 Net of Terminaling $ $ $ Allocated Costs 8 Bunker Admin & other ST&Tcosts ) ) ) 9 Finance, Risk, IT ) ) ) 10 Pre Tax Income 11 After Tax $ $ $ 2010 Bunker Sales,Margins Charleston Chesapeake Baltimore Philadelphia Harbor NY Harbor Pt. Reading Total Bunkers $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM (A) (B) (C) (D) (E) (F) (G) (H) (I) (J) (K) (L) (M) (N) Base Case 1 Memo: Sales (MB/D) 2 # of Customers 39 91 86 13 3 Revenue $ 4 Cost of Sales ) 5 Gross Margin 6 Terminaling (storage / bbl sold) 7 Net of Terminaling $ Allocated Costs Bunker Admin & other 8 ST&T Costs ) 9 Finance, Risk, IT ) 10 Pre Tax Income 11 After Tax $ 14 2011 Bunker Sales, Margins Charleston Chesapeake Baltimore Philadelphia Harbor NY Harbor Pt. Reading Total Bunkers $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM (A) (B) (C) (D) (E) (F) (G) (H) (I) (J) (K) (L) (M) (N) Base Case 1 Memo: Sales (MB/D) 2 # of Customers 38 78 85 13 3 Revenue $ 4 Cost of Sales ) 5 Gross Margin 6 Terminaling (storage / bbl sold) 7 Net of Terminaling $ Allocated Costs Bunker Admin & other 8 ST&T Costs ) 9 Finance, Risk, IT ) 10 Pre Tax Income 11 After Tax $ 2012 Bunker Sales, Margins Charleston Chesapeake Baltimore Philadelphia Harbor NY Harbor Pt. Reading Total Bunkers $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM $ / bbl $MM (A) (B) (C) (D) (E) (F) (G) (H) (I) (J) (K) (L) (M) (N) Base Case 1 Memo: Sales (MB/D) 2 # of Customers 37 83 87 22 3 Revenue $ 4 Cost of Sales ) 4 Gross Margin 6 Terminaling (storage / bbl sold) 7 Net of Terminaling $ Allocated Costs Bunker Admin & other 8 ST&T Costs ) 9 Finance, Risk, IT ) 10 Pre Tax Income 11 After Tax $ Schedule 9: Permits None. 10 Schedule 10: Conduct of Seller and the Terminal Business Pending the Closing Date None. 11
